324 So. 2d 400 (1975)
STATE of Louisiana
v.
Donald CARRUTH.
No. 56768.
Supreme Court of Louisiana.
December 8, 1975.
Rehearing Denied January 16, 1976.
*401 William J. Guste, Jr., Atty. Gen., Barbara Rutledge, L. J. Hymel, Jr., Asst. Attys. Gen., Della H. Boyd, Staff Atty., Baton Rouge, Ossie Brown, Dist. Atty., for plaintiff-relator.
Wray & Robinson, Bert K. Robinson, Baton Rouge, for defendant-respondent.
DIXON, Justice.
After his client was sentenced, Bert K. Robinson, who had been appointed to represent the indigent defendant, moved the court to fix his fee and tax it as costs to be paid by the State of Louisiana, Parish of East Baton Rouge and City of Baton Rouge. The attorney's fee was fixed at $1000.00 and a "judgment" was signed in favor of Robinson and against the State of Louisiana. We granted writs on application of the State.
There is nothing in the record before us applicable to the question presented except the motion of the attorney, the "judgment" and the brief of the attorney. The brief is not (nor should it be) factually informative. Its theme is that lawyers for indigents should be paid. We agree.
However, we are cited to no authority permitting a summary proceeding against the State in a criminal case resulting in a judgment against the State. Were there no statutory device for compensating appointed lawyers, extraordinary judicial measures in aid of the jurisdiction of the court might be required. There is, however, statutory material governing the appointment and compensation of attorneys appointed to represent indigent defendants. R.S. 15:141. See State v. Bryant et al., La., 324 So. 2d 389, decided this date.
The judgment of the district court of August 1, 1975 is reversed.